DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 05/25/2022.  
Claim(s) 1-9, 11-19 is/are pending in the application.
Claim(s) 10, 20 was/were previously canceled.
Independent claim(s) 1, 11, 17 was/were amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Response to Arguments
Applicant's argument(s), regarding the amended portion(s) as recited in independent claim 1 (and similarly in independent claim(s) 11, 17), filed 05/22/2022, have/has been fully considered and is/are persuasive. However, upon further consideration, a new ground(s) of rejection is made, adding/using Kim to be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the new ground(s) of rejection presented in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, 7, 11-12, 14-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur et al. (US 2021/0104090 A1) in view of Ahn et al. (US 2020/0329214 A1) and Kim (US 2020/0133618 A1).

In regards to claim 1, Hur teaches a method comprising: 
receiving, by a remote device from a host device, geometry data representing a physical space that is remote to a location of the remote device, wherein the geometry data comprises (i) a set of vertices, (ii) a set of faces comprising edges between pairs of vertices, and (iii) texture data (e.g. [0088]-[0089]: point cloud content providing system (for example, the transmission device 10000 or the transmitter 10003)…may transmit the encoded point cloud data (20002); point cloud content providing system (for example, the reception device 10004 or the receiver 10005)…may receive the bitstream containing the encoded point cloud data; [0131]: perform trisoup geometry encoding, which is to reconstruct the positions of the points in the specific region (or node) based on voxels, based on a surface model; the trisoup geometry encoding is geometry encoding that represents an object as a series of triangular meshes; [0095]: extract the attributes of each point from the color information to secure point cloud data; [0084]: include attributes of points (e.g. information about texture, color (in YCbCr or RGB), reflectance r, transparency, etc. of each point); Examiner’s note: triangular meshes suggest use of vertices, edges and faces); 
constructing, based on the geometry data, an adaptable three-dimensional (3D) representation of the physical space for display at the location of the remote device (e.g. [0090]-[0091]: point cloud content providing system (for example, the reception device 10004 or the point cloud video decoder 10005) may reconstruct the point cloud video based on the positions according to the reconstructed geometry and the decoded attributes; render the geometry and attributes decoded through the decoding process, using various rendering methods; all or part of the rendered point cloud content is provided to the user through a display); 
receiving, by the remote device, an input representing an interaction with at least one portion of the adaptable 3D representation (e.g. [0092]: point cloud content providing system (for example, the reception device 10004) according to the embodiments may secure feedback information (20005); [0076]-[0077]: feedback information is information for reflecting interactivity with a user who consumes the point cloud content, and includes information about the user (e.g. head orientation information, viewport information, and the like); in particular, when the point cloud content is content for a service (e.g. self-driving service, etc.) that requires interaction with the user, the feedback information may be provided to the content transmitting side (e.g. the transmission device 10000) and/or the service provider); and 
transmitting, to the host device, data corresponding to the interaction (e.g. as above, [0076]-[0077]: feedback information may be provided to the content transmitting side),
but does not explicitly teach the method, comprising:
displaying, at the location of the remote device, an avatar representation of the host device, wherein a position of the avatar representation of the host device relative to the adaptable 3D representation corresponds to a position of the host device relative to the physical space, and
wherein the adaptable 3D representation is not displayed at a location of the host device.

However, Ahn teaches a method, comprising:
displaying, at the location of the remote device, an avatar representation of the host device, wherein a position of the avatar representation of the host device relative to the adaptable 3D representation corresponds to a position of the host device relative to the physical space (e.g. [0136]: server 10 may identify a position of the user and a three-dimensional rotation direction with respect to a position at which the three-dimensional modeling data is arranged; server 10 may rotate an object that imitates the user, for example, an avatar, to correspond to the three-dimensional rotation direction of the user, and generate the virtual image by arranging the object at coordinates corresponding to the position of the user; [0141]: arranging an avatar 1002 or 1003 of each user at an appropriate position around the three-dimensional modeling data; Examiner’s note: shows that each user’s location (including host) would be represented).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hur to display representations of users, in the same conventional manner as taught by Ahn as both deal with augmented/mixed reality. The motivation to combine the two would be that it would allow the rendering of individual environments as well as avatars representing user position according to the specific device’s positioning.

Further, Kim teaches a method,
wherein the adaptable 3D representation is not displayed at a location of the host device (e.g. [0056]-[0058],Fig.1: surrogate visitor holographic mixed-reality (HMR) live environment sharing system with remotely-located visitors; synthesize computer-generated holographic spaces based on the walk-through motions visualized by the MR recording device, which is worn or carried by the surrogate visitor at the physical landmark; real-time streamed to a remote visitor's separate physical space, which is a different location from the location of the physical landmark; the remote visitor is able to see the holographic space of the physical landmark and related structures and objects as holograms, which are superimposed to the remote visitor's separate physical space; see also Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hur and Ahn to share a 3D representation, in the same conventional manner as taught by Kim as both deal with remote viewing/sharing. The motivation to combine the two would be that it would allow a host to share a 3D representation of their environment to other users to view.

In regards to media claim 11 and system claim 17, claim(s) 11, 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 11, 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, Hur discloses use of computer readable medium in paragraph [0677].

In regards to claim 2, the combination of Hur, Ahn and Kim teaches a method, further comprising: 
transmitting a data indicating a position of the remote device relative to the adaptable 3D representation (e.g. Hur as above, [0076]-[0077]: feedback information is information for reflecting interactivity with a user who consumes the point cloud content, and includes information about the user (e.g. head orientation information, viewport information, and the like; feedback information may be provided to the content transmitting side), 
wherein the host device displays, at the location of the host device, an avatar representation of the remote device, wherein a position of the avatar representation of the remote device in a host extendable reality (XR) environment reflects the position of the remote device relative to the adaptable 3D representation (e.g. Ahn as above, [0141]: arranging an avatar 1002 or 1003 of each user at an appropriate position around the three-dimensional modeling data). 

In regards to media claim 12 and system claim 18, claim(s) 12, 18 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 12, 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

In regards to claim 4, Ahn also teaches a method, further comprising generating, for display at the location of the remote device, a set of one or more collaboration tools that modify an appearance of at least a portion of the adaptable 3D representation being displayed at the location of the remote device (e.g. [0145]: at least one of user interface objects 1104 and 1105 may be displayed on some region on a screen in order to perform the control which is available in the mixed reality conference room; user interface may include, for example, an interface for performing a process of editing text chatting, voice chatting, group call, memo generation, attendee information display, attendee management, object selection within three-dimensional modeling data, a structure, a shape, a dimension, a material, a quality of a material, a color, a pattern, and a facility of the three-dimensional modeling data; [0059]: when the three-dimensional modeling data is edited by an arbitrary terminal 20, the virtual image regenerated based on the edited three-dimensional modeling data may be transmitted to the corresponding terminal 20 and one or more other terminals 20).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the teachings/combination of Hur to allow modification of the environment, in the same conventional manner as taught by Ahn as both deal with augmented/mixed reality. The motivation to combine the two would be that it would allow users to collaborate on object manipulation.

In regards to media claim 14 and system claim 19, claim(s) 14, 19 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 14, 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

In regards to claim 7, Ahn also teaches a method, wherein the set of one or more collaboration tools includes a color palette that provides a set of colors that changes a section of the adaptable 3D representation to a specific color (e.g. as above, [0145]: performing a process of editing…a color; Examiner’s note: this suggests ability to choose colors out of a plurality of colors).

In addition, the same rationale/motivation of claim 4 is used for claim 7.

In regards to claim 15, Hur teaches a media, further storing instructions that, when executed by the one or more processors, cause the one or more processors to perform the steps of: 
receiving updated geometry data representing the physical space, wherein the geometry data comprises (i) an updated set of vertices, (ii) an updated set of faces comprising edges between pairs of vertices, or (iii) updated texture data (e.g. [0078]: may process (encode/decode) point cloud data based on the feedback information; Examiner’s note: this suggests that the point cloud data is updated based on user feedback); and 
updating, based on the updated geometry data, the adaptable 3D representation (e.g. as above, [0078]).

Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hur, Ahn and Kim as applied to claims 1, 11 above, and further in view of Korkin et al. (US 2019/0394103 A1).

In regards to claim 3, the combination of Hur, Ahn and Kim teaches the method of claim 1, but does not explicitly teach the method, further comprising generating, for display at the location of the remote device, a graphical pointer that highlights a portion of the adaptable 3D representation being displayed at the location of the remote device.

However, Korkin teaches a method, comprising generating, for display at the location of the remote device, a graphical pointer that highlights a portion of the adaptable 3D representation being displayed at the location of the remote device (e.g. [0082]: provides a pointer on the mixed reality display 16 which can move about the hierarchical data structure 15 and can highlight particular components of the hierarchical data structure 15 in response to the object manipulation input 200).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hur, Ahn and Kim to highlight, in the same conventional manner as taught by Korkin as both deal with augmented/mixed reality. The motivation to combine the two would be that it would allow a user to visually select and/or highlight objects.

In regards to media claim 13, claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

Claim(s) 5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hur, Ahn and Kim as applied to claims 1, 4 above, and further in view of Tomizuka et al. (US 2018/0136815 A1).

In regards to claim 5, the combination of Hur, Ahn and Kim teaches the method of claim 4, but does not explicitly teach the method, wherein the set of one or more collaboration tools includes at least one display pin placed on a face included in the set of faces.

However, Tomizuka teaches a method, wherein the set of one or more collaboration tools includes at least one display pin placed on a face included in the set of faces (e.g. [0072]-[0073],Fig.5: the example 3-D map 500 also demonstrates a feature for user placement and/or moving objects on the map; a pin 516 is shown that indicates a particular location on the 3-D map 500; the pin 516 is placed on the 3-D map 500 by a user).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hur, Ahn and Kim to place pins, in the same conventional manner as taught by Tomizuka as both deal with virtual environment collaboration. The motivation to combine the two would be that it would allow users to mark portions of objects.

In regards to claim 8, Tomizuka also teaches a method, wherein the set of one or more collaboration tools includes a display panel that provides an annotation at a specific position relative to the adaptable 3D representation (e.g. [0027]: utilizes various features of the example collaborative platform 100 to manipulate, annotate, and otherwise interact with a holographic 3-D map).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hur, Ahn and Kim to provide annotations, in the same conventional manner as taught by Tomizuka as both deal with virtual environment collaboration. The motivation to combine the two would be that it would allow users to add notes to the objects for other users to view.

In regards to claim 9 Tomizuka also teaches a method, further comprising: 
generating, for display at the location of the remote device, a display panel that is at a position relative to a portion of the adaptable 3D representation (e.g. [0077]-[0078],Fig.7: a messaging system overlay 702 is presented with the example 3-D holographic map image 700; the first message 708 and the second message 710 are shown situated in particular places; the messages 708, 710 are placed by the users at a location that helps other users comprehend the message), 
wherein the display panel displays data associated with a real-world asset encapsulated by the adaptable 3D representation (e.g. as above, [0077]-[0078],Fig.7).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hur, Ahn and Kim to provide/display information, in the same conventional manner as taught by Tomizuka as both deal with virtual environment collaboration. The motivation to combine the two would be that it would allow users to add messages to the objects for other users to view.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hur, Ahn and Kim as applied to claim 4 above, and further in view of Kim et al. (US 2016/0148417 A1)(hereinafter Kim2).

In regards to claim 6, the combination of Hur, Ahn and Kim teaches the method of claim 4, but does not explicitly teach the method, wherein the set of one or more collaboration tools includes a map of the adaptable 3D representation. 

However, Kim2 teaches a method, wherein the set of one or more collaboration tools includes a map of the adaptable 3D representation (e.g. [0278],Fig.14: displays an auxiliary map 1440 for a path to a destination based on the 3D map on at least a part of the screen). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hur, Ahn and Kim to display a map, in the same conventional manner as taught by Kim2 as both deal with displaying 3D models. The motivation to combine the two would be that it would give a user an alternate view of the object.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hur, Ahn and Kim as applied to claim 11 above, and further in view of Lee (US 2018/0107876 A1).

In regards to claim 16, the combination of Hur, Ahn and Kim teaches the media of claim 11, but does not explicitly teach the media, further storing instructions that, when executed by the one or more processors, cause the one or more processors to perform the steps of: 
receiving, from a data source, a set of values associated with a real-world asset; and 
generating, for display in a display panel, a visualization based on the set of values.

However, Lee teaches a media, storing instructions that, when executed by the one or more processors, cause the one or more processors to perform the steps of: 
receiving, from a data source, a set of values associated with a real-world asset (e.g. [0030]: marker may be an image frame directly edited by a user; when the marker is identified, the portable terminal 100 may extract the ID value of the corresponding marker and transfer information about the marker to the AR content providing server 200); and 
generating, for display in a display panel, a visualization based on the set of values (e.g. [0031]-[0033]: AR content providing server extracts the AR object, that is, the AR content corresponding to the marker, based on the previously stored edited image (S160), and transmits the extracted AR object and AR object attribute data; may display the AR object based on the identifier, coordinates, category and detailed information of the AR object attribute data received from the AR content providing server 200).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hur, Ahn and Kim to retrieve objects, in the same conventional manner as taught by Lee as both deal with augmented/mixed reality. The motivation to combine the two would be that the use of object retrieval from a server would lessen data transmitted directly from the transmitting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612